434 F.2d 1049
Joseph MOORE, Appellant,v.UNITED STATES of America.
No. 18533.
United States Court of Appeals, Third Circuit.
Submitted on Briefs Oct. 9, 1970.Decided Dec. 15, 1970.

Appeal from the United States District Court for the District of New Jersey; Lawrence A. Whipple, Judge.
Joseph Moore, pro se.
Roger S. Steffens, Asst. U.S. Atty., Trenton, N.J.  (Frederick B. Lacey, U.S. Atty., Newark, N.J., on the brief), for appellee.
Before KALODNER, STALEY and GIBBONS, Circuit Judges.
OPINION OF THE COURT
PER CURIAM:


1
Appellant pleaded guilty to an information charging him with having violated 18 U.S.C. 2314.  He was subsequently sentenced to a term of five years imprisonment.  Appellant filed a motion to vacate his Federal sentence pursuant to 28 U.S.C. 2255.  This appeal is from the order of the district court denying that motion.


2
Appellant alleges, inter alia, that he was denied due process of law as a result of Government trickery; that he was denied the right to counsel; and that certain testimony was admitted into evidence erroneously.  We have carefully examined the record and find no basis for appellant's contentions.


3
The order of the district court will be affirmed.